Citation Nr: 1719940	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-09 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating of 10 percent from February 12, 2013, for limitation of right knee flexion (rated as chondromalacia patellae, right knee).

2.  Entitlement to an initial rating of 10 percent from February 12, 2013, for limitation of left knee flexion (rated as chondromalacia patellae, left knee).

3.  Entitlement to an initial rating in excess 10 percent for limitation of right knee flexion (rated as chondromalacia patellae, right knee).

4.  Entitlement to an initial rating in excess 10 percent for limitation of left knee flexion (rated as chondromalacia patellae, left knee).

5.  Entitlement to an initial rating of 0 percent from February 12, 2013, for limitation of right knee extension.

6.  Entitlement to an initial rating of 0 percent from February 12, 2013, for limitation of left knee extension.


7.  Entitlement to an initial compensable rating for limitation of right knee extension.

8.  Entitlement to an initial compensable rating for limitation of left knee extension.

9.  Entitlement to an initial rating of 20 percent prior to February 11, 2013 for right knee meniscal tear with osteoarthritis.

10.  Entitlement to an initial rating of 20 percent prior to February 11, 2013 for left knee meniscal tear with osteoarthritis.

11.  Entitlement to an initial rating in excess of 20 percent for right knee meniscal tear with osteoarthritis.

12.  Entitlement to an initial rating in excess of 20 percent for left knee meniscal tear with osteoarthritis.

13.  Entitlement to individual unemployability due to service-connected disability (TDIU) after July 26, 2013.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1982 to May 1989.  He was honorably discharged.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran requested a Travel Board hearing in July 2013, but withdrew the request in August 2014.  

In September 2016, the Board remanded the case to obtain a new medical opinion addressing the Veteran's range of active motion, range of passive motion, range of motion with weight-bearing, and range of motion for nonweight-bearing, all for both knees.  

The claim has now been returned to the Board for review.  Upon reviewing the development since September 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The RO has also issued a Supplemental Statement of the Case in response to the information obtained.  Thus, the Board will proceed to review and decide the claims with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  From February 12, 2013, the Veteran's limitation of right knee flexion (rated as chondromalacia patellae, right knee) is characterized by flexion limited to 110 to 120 degrees and pain but not by flexion limited to 30 degrees or less.  

2.  From February 12, 2013, the Veteran's limitation of left knee flexion (rated as chondromalacia patellae, left knee) is characterized by flexion limited to 110 to 120 degrees and pain but not by flexion limited to 30 degrees or less.  

3.  Prior to February 12, 2013, the Veteran's limitation of right knee flexion (rated as chondromalacia patellae, right knee) is characterized by flexion limited to 110 to 140 degrees and pain but not by flexion limited to 30 degrees or less.

4.  Prior to February 12, 2013, the Veteran's limitation of left knee flexion (rated as chondromalacia patellae, left knee) is characterized by flexion limited to 110 to 140 degrees and pain but not by flexion limited to 30 degrees or less.

5.  From February 11, 2013 to January 13, 2016, the Veteran's limitation of right knee extension is characterized by extension limited to 15 degrees and pain but not by extension limited to 20 degrees or more.  

6.  From January 14, 2016, the Veteran's limitation of right knee extension is characterized by extension limited to 5 degrees or less and pain but not by extension limited to 10 degrees or more.  

7.  From February 12, 2013, the Veteran's limitation of left knee extension is characterized by extension limited to 5 degrees or less and pain but not by extension limited to 10 degrees or more.

8.  Prior to February 11, 2013, the Veteran's limitation of right knee extension is characterized by extension limited to 5 degrees or less and pain but not by extension limited to 10 degrees or more.

9.  Prior to February 12, 2013, the Veteran's limitation of left knee extension is characterized by extension limited to 5 degrees or less and pain but not by extension limited to 10 degrees or more.

10.  From February 16, 2010 to February 10, 2013, the Veteran's right knee meniscal tear with osteoarthritis is characterized by cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion in to the joint.  

11.  From February 16, 2010 to February 10, 2013, the Veteran's left knee meniscal tear with osteoarthritis is characterized by cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion in to the joint.  

12.  From February 11, 2013, the Veteran's right knee meniscal tear with osteoarthritis is characterized by cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion in to the joint.  

13.  From February 11, 2013, the Veteran's left knee meniscal tear with osteoarthritis is characterized by cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion in to the joint.  

14.  After July 26, 2013, the criteria for individual unemployability due to service-connected disability (TDIU) have not been met.  


CONCLUSIONS OF LAW

1.  From February 12, 2013, the criteria for an initial disability rating of 10 percent, but not greater, for limitation of right knee flexion (rated as chondromalacia patellae, right knee) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5260 (2016).

2.  From February 12, 2013, the criteria for an initial disability rating of 10 percent, but not greater, for limitation of left knee flexion (rated as chondromalacia patellae, left knee) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5260 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for limitation of right knee flexion (rated as chondromalacia patellae, right knee) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5260 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for limitation of left knee flexion (rated as chondromalacia patellae, left knee) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5260 (2016).

5.  From February 11, 2013, to January 13, 2016, the criteria for a disability rating of 20 percent, but not greater, for limitation of right knee extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5261 (2016).

6.  From January 14, 2016, the criteria for a compensable disability rating for limitation of right knee extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5261 (2016).

7.  From February 12, 2013, the criteria for an initial compensable disability rating for limitation of left knee extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5261 (2016).

8.  From December 29, 2011, to February 10, 2013, the criteria for an initial disability rating in excess of 0 percent for limitation of right knee extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5261 (2016).

9.  The criteria for an initial disability rating in excess of 0 percent for limitation of left knee extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5261 (2016).

10.  From February 16, 2010, to February 10, 2013, the criteria for an initial disability rating of 20 percent, but not greater, for right knee meniscal tear with osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5258 (2016).

11.  From February 16, 2010, to February 10, 2013, the criteria for an initial disability rating of 20 percent, but not greater, for left knee meniscal tear with osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5258 (2016).

12.  The criteria for an initial disability rating in excess of 20 percent for right knee meniscal tear with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5258 (2016).

13.  The criteria for an initial disability rating in excess of 20 percent for left knee meniscal tear with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5258 (2016).

14.  After July 26, 2013, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims arise from disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for right and left knee disabilities on June 12, 2010, at an initial rating of 10 percent and the Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from February 16, 2010, the date that the claim was filed.  38 C.F.R. § 3.400(o).

A.  Limitation of flexion and extension for both knees

Diagnostic Code 5260 relates to limitation of flexion of the leg.  Under this code, a 0 percent rating is appropriate with flexion limited to 60 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate with flexion limited to 45 degrees.  Id.  A 20 percent rating is appropriate with flexion limited to 30 degrees.  Id.  A 30 percent rating is appropriate with flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 relates to limitation of extension of the leg.  A 0 percent rating is appropriate with extension limited to 5 degrees.  38 C.F.R. § 4.71a.  A 0 percent rating is appropriate with extension limited to 5 degrees.  Id.  A 10 percent rating is appropriate with extension limited to 10 degrees.  Id.  A 20 percent rating is appropriate with extension limited to 15 degrees.  Id.  A 30 percent rating is appropriate with extension limited to 20 degrees.  Id.  A 40 percent rating is appropriate with extension limited to 30 degrees.  Id.  A 50 percent rating is appropriate with extension limited to 45 degrees.  Id.

Effective February 16, 2010, the RO rated the Veteran at 10 percent for chondromalacia patellae of both knees (limitation of flexion) under Diagnostic Code 5260.  A May 2010 VA examination showed 130/140 degrees flexion for the right knee, 120/140 degrees flexion for the left knee, and full extension for both knees.  The observed limitation of flexion was non-compensable, but the RO appropriately increased the Veteran's disability rating to 10 percent based on the presence of pain with noncompensable limitation of motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

On December 29, 2011, the Veteran filed a claim for limitation of right and left knee extension as secondary to chondromalacia patellae.  VA conducted an examination in February 2012.  An April 2012 addendum to this examination reported that for both knees flexion ended at 110 degrees and that extension ended at 5 degrees.  Based on these symptoms, in August 2012 the RO granted service connection for right and left knee conditions based on limitations of extension as secondary to the Veteran's chondromalacia, effective December 29, 2011.  The Veteran was rated at 0 percent disabling under Diagnostic Code 5261.  

On February 11, 2013, a VA medical examination first reported that the Veteran had meniscal tear with osteoarthritis of the right and left knees.  As of this date, ratings under Diagnostic Codes 5260 and 5261 were discontinued and each knee disorder was separately rated under Diagnostic Code 5003-5258.  

Initially, the Board finds that disability ratings under Diagnostic Codes 5260 and 5261 should not have been discontinued effective February 11, 2013, because the Veteran continued to experience limitations of flexion and extension in both knees from that date.  A February 2013 VA examination revealed that flexion of both knees was limited to 110 degrees, that extension of the right knee was limited to 15 degrees, and that there was full extension for the left knee.  A January 2016 VA examination revealed that flexion of both knees was limited to 120 degrees and that extension of both knees was limited to 5 degrees.  An October 2016 VA examination indicated that flexion of both knees was limited to 110 degrees and that extension of both knees was limited to 5 degrees.  For these reasons, the Veteran should be rated under Diagnostic Codes 5260 and 5261 from February 12, 2013, to the present.  

For limitation of right and left knee flexion under Diagnostic Code 5260 (rated as chondromalacia patellae, right and left knees), the Veteran's symptomatology is consistent with a 10 percent rating for pain in a joint with non-compensable limitation of motion.  See Burton, 25 Vet. App. at 1.  The May 2010 VA examination showed 130/140 degrees flexion for the right knee and 120/140 degrees flexion for the left knee.  Subsequent examinations have consistently reported limitation of flexion of 110 or 120 degrees for both knees.  These measurements correspond to a 0 percent rating under Diagnostic Code 5260.  But since there is pain on movement, a 10 percent rating, but no higher, is available to the Veteran under Burton.  

For limitation of right knee extension under Diagnostic Code 5261, the Veteran is entitled to a staged rating of 20 percent from February 11, 2013, to January 13, 2016.  February 11, 2013, is the date of the February 2013 VA examination, which reported right knee extension limited to 15 degrees, which corresponds to a disability rating of 20 percent.  January 13, 2016, is the day before the January 2016 VA examination, which reported a noncompensable limitation of extension of 5 degrees.  For all other time periods on appeal, the extension of the Veteran's right knee is limited to 5 degrees or less, which is noncompensable under Diagnostic Code 5261.  

The Veteran's disability ratings under Diagnostic Codes 5260 and 5261 do not constitute pyramiding.  The 10 percent rating under Diagnostic Code 5260 is based on pain and limitation of flexion, while the 20 percent staged rating under Diagnostic Code 5261 is based on limitation of extension.  Because pain, limitation of flexion, and limitation of extension are different symptoms, these ratings for right knee disabilities do not constitute pyramiding.  See 38 C.F.R. § 4.14 (2016).  The Board further notes that since arthritis is also rated based on limitation of motion, it cannot provide a basis for a higher rating.  The Board also finds that the current ratings for residuals of meniscal tears do not require the inclusion of the symptoms of arthritis in order to maintain the 20 percent ratings.  Simply put, the Board has concluded that it is permissible to maintain separate ratings for limited extension and flexion, while at the same time maintaining the Veteran's compensable ratings for residuals of meniscal tears.

For limitation of left knee extension, the Veteran is not entitled to a compensable rating under Diagnostic Code 5261.  The May 2010 and February 2013 VA examinations noted full extension for the left knee.  The January 2016 and October 2016 VA examinations noted limitation of flexion of 5 degrees for the left knee.  Limitations of 5 degrees or less are noncompensable under Diagnostic Code 5261.  Since the Veteran is already being compensated for left knee pain under Diagnostic Code 5260, it would be pyramiding to grant the Veteran an additional 10 percent increase for pain of the same joint under Diagnostic Code 5261.  See 38 C.F.R. § 4.14 (2016).  

The Board has considered the Veteran's lay testimony for this time period, as contained in written statements to the RO.  These include testimony that he experiences constant pain, that his knees lock, that he walks with a cane, that he is undergoing therapy to reduce pain and swelling, and that his condition makes it difficult for him to work.  See, e.g., January 2012 personal statement.  The Board notes that the Veteran is competent to testify about these symptoms because they are within the knowledge and observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While the Board is sympathetic to the Veteran's condition, this symptomatology does not justify a higher rating because the Veteran is already being compensated for pain and the Veteran's limitations of flexion and extension are insufficient to justify a higher rating under Diagnostic Codes 5260 and 5261.  

The February 2012, February 2013, January 2016, and October 2016 VA examinations all revealed that there was no recurrent subluxation, lateral instability, impairment of the tibia, or impairment of the fibula.  For this reason, the Veteran would not be entitled to a higher rating under Diagnostic Codes 5257 or 5262.

B.  Meniscal tear with osteoarthritis for both knees

On February 11, 2013, a VA medical examination first reported that the Veteran had meniscal tears with osteoarthritis for both knees.  From this date, the Veteran was rated at 20 percent under Diagnostic Code 5003-5258.  

Under Diagnostic Code 5003, a 10 percent rating is appropriate with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.  Under Diagnostic Code 5258, a 20 percent rating is appropriate for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  

For both knees, the Veteran is entitled to staged ratings under Diagnostic Code 5003-5258 from February 16, 2010.  The February 2013 VA examination that first diagnosed meniscal tears with osteoarthritis was based on a February 13, 2012, MRI that reported meniscal tearing, cartilage dislocation, and joint effusion.  The Veteran has reported knee pain and locking since his claim was filed, and he is competent to testify regarding these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr, 21 Vet. App. at 307.  The May 2010 VA examination and the non-MRI imaging studies upon which the February 2012 VA examination was based contain no information to contradict the presence of meniscal tears in both knees prior to February 13, 2012.  The weight of the evidence favors a finding that the criteria for meniscal tears with osteoarthritis under Diagnostic Code 5258 have been met for both knees from February 16, 2010.

The Veteran is already receiving the maximum 20 percent rating available under Diagnostic Codes 5003 and 5258, so no increase in rating is appropriate based on the criteria of those codes.  Since he is at the maximum for the entire period, additional staged ratings are inappropriate.  In addition, as noted previously, arthritis is also rated based on limitation of motion, which has now clearly been contemplated by the additional ratings for limited flexion and extension.

The Board has considered the Veteran's lay testimony during this time period, as contained in written statements to the RO.  These include testimony that he experiences constant pain, that his knees lock, that he walks with a cane, that he regularly falls, and that his condition makes it difficult to work and perform activities like dancing.  See, e.g., September 2012 personal statement.  The Veteran is competent to testify regarding these symptoms because they are within the knowledge and observations of lay witnesses.  See Barr, 21 Vet. App. at 307.   While the Board is sympathetic to the Veteran's condition, his symptomatology does not justify a higher rating under Diagnostic Codes 5003 or 5258, under which the Veteran is already receiving the maximal rating.  

C.  No increased ratings under DeLuca and Correia

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation of motion determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

An increased rating under DeLuca is not justified.  The May 2010 VA examination reported "normal strength with no indication of fatigue or endurance deficit on repeated tests [with] normal coordination" and "no additional limit due to flare-ups."  This was the only evidence directly relating to functional loss under DeLuca.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  On balance, the weight of evidence contained in the May 2010 VA examination preponderates against an increased rating under DeLuca.

An April 2012 addendum to the February 2012 VA examination reported no change in flexion or extension of either knee after repetitive-use testing.  The February 2012 VA examination reported no additional limitation in range of motion after repetitive-use testing.  Symptoms of functional loss after repetitive use included weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.

In the February 2012 VA examination and the April 2012 addendum, the evidence against an increased disability rating under DeLuca is the lack of change in flexion, extension, or limitation in range of motion after repetitive use testing.  The evidence in favor of the claim is a list of general symptoms resulting from repetitive use.  On balance, the weight of evidence contained in the February 2012 VA examination and the April 2012 addendum preponderates against an increased rating under DeLuca.  

The February 2013 VA examination reported no change in flexion, extension, or limitation in range of motion for either knee after repetitive use.  It simply reported less movement than normal, weakened movement, excess fatigability, and pain on movement after repetitive use, but did not specify how much.  The Veteran also did not report that flare-ups impacted the function of his knees and/or legs.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

In the February 2013 VA examination, the evidence against an increased disability rating under DeLuca is the lack of change in flexion, extension, or limitation in range of motion after repetitive use testing.  Also noteworthy is that the Veteran did not report that flare-ups impacted function.  The evidence in favor of the claim is a list of general symptoms resulting from repetitive use.  Even when ignoring the evidence of no limitations during flare-ups, the weight of evidence contained in the February 2013 VA examination preponderates against an increased rating under DeLuca.

The January 2016 VA examination reported no additional functional loss or range of motion after three repetitions and no pain, weakness, fatigability, or incoordination after repeated use over time.  Additional factors contributing to the disability included disturbance of locomotion, interference with sitting, and interference with standing.  Regarding flare-ups, the examiner stated that it would be speculation to say whether pain, weakness, fatigability, or incoordination limited functional ability during flare-ups because the examination was not conducted during a particular flare-up.  The Board finds that this explanation is reasonable, and that the medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

In the January 2016 VA examination, the evidence against an increased disability rating under DeLuca is the lack of functional loss or range of motion and the lack of additional symptomatology after repeated use over time.  The evidence in favor of the claim is a list of general symptoms for which the examiner does not state whether or to what extent these symptoms relate to functional loss.  On balance, the weight of evidence contained in the January 2016 VA examination preponderates against an increased rating under DeLuca.

The October 2016 VA examination report indicates that for both knees the Veteran is able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  For both knees, the examination reported pain, fatigue, weakness, lack of endurance, and incoordination with repeated use over a period of time, but the examiner reported that it would be purely speculative to quantify range of motion loss over a period of time without being there.  The Board finds that this explanation is reasonable.  These sections of the medical opinion are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by reasoned medical explanations.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

This examination also contained a discussion of the Correia factors, in accordance with the September 2016 Remand.  A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The October 2016 VA examination report notes that for both knees the Veteran had knee pain at rest and with all ranges of motions, including passive, active, and repetitive use with nonweight-bearing.  Regarding weight-bearing, the examiner opined that with weight-bearing the knee does not go through a significant range of motion except when squatting.  Since the Veteran is unable to squat because of his knee condition, the examiner did not conduct a weight-bearing measurement.  The Board finds that the examiner has provided a reasonable basis for not taking this measurement and that this medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.

Considering the October 2016 VA examination as a whole, the evidence against an increased rating under DeLuca is the lack of functional loss or range of motion after repetitive use.  The evidence in favor of the claim is a list of general symptoms resulting from repetitive use over time, which the examiner said could not be quantified.  The presence of pain with all ranges of motion is neutral in the weight of evidence because pain, by itself, does not constitute functional loss.  See Mitchell, 25 Vet. App. at 32.  Importantly, there are no reports of limitation in range of motion for passive motion, active motion, and repetitive use with nonweight-bearing.  Even when disregarding that there was no evidence regarding the lack of limitation in range of motion for passive motion, active motion, and repetitive use with nonweight-bearing, the weight of evidence contained in the October 2016 VA examination preponderates against an increased rating under DeLuca.

D.  Extraschedular consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his or her employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's knee disorders are so unusual or exceptional in nature as to make the schedular rating inadequate.  The disorders have been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment.  In addition, the Veteran's symptoms of pain, knee locking, cartilage dislocation, limitation of flexion, and limitation of extension are specifically enumerated under the applicable Diagnostic Codes.  The evidence also does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for right eyebrow scar, right ring finger disfigurement with scar, degenerative arthritis of the spine with IVDS, and radiculopathy.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Entitlement to TDIU

The Veteran previously submitted a claim of entitlement to TDIU, which was denied in a July 26, 2013 rating decision.  The Veteran raised this issue a second time after the July 2013 denial.  As stated in the Board's September 2016 Remand, TDIU claims are for consideration throughout the entire appellate period and, thus, a claim of entitlement to TDIU after July 26, 2013, is pending before VA.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's current service-connected disabilities are right knee meniscal tear at 20 percent, left knee meniscal tear at 20 percent, limitation of flexion of the right knee at 10 percent, limitation of flexion of the left knee at 10 percent, right eyebrow scar at 10 percent, right ring finger disfigurement with scar at 10 percent, degenerative arthritis of the spine with IVDS at 10 percent, right lower extremity radiculopathy at 10 percent, left lower extremity radiculopathy at 10 percent, limitation of right knee extension at 0 percent, and limitation of left knee extension at 0 percent.  Since many of the Veteran's disorders are orthopedic in nature or may be combined because they related to the same extremity, the ratings may be combined to meet the threshold scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).  

However, notwithstanding the fact that the Veteran's ratings for his service-connected disabilities may be combined to meet the threshold requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a), the Board finds that he is not otherwise entitled to such a rating.  

The Veteran worked as an automobile audio installer from 1989 to 2016.  In May 2016, the Veteran submitted a personal statement stating that his employer was going out of business in 30 days and that he feared that he would not be able to find another job because of his disabilities.  Consistent with this, during the October 2016 VA examination, the Veteran stated that he last worked as an automobile audio installer in May 2016.  This suggests that the Veteran's service-connected disabilities alone did not produce unemployability.  Rather, his unemployment is the result of his employer going out of business.  

Given the overall disability picture and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain sedentary employment and that entitlement to TDIU is therefore not warranted.  


ORDER

From February 12, 2013, entitlement to an initial disability rating of 10 percent, but not greater, for limitation of right knee flexion (rated as chondromalacia patellae, right knee) is granted, subject to the law and regulations governing the payment of monetary benefits.

From February 12, 2013, entitlement to an initial disability rating of 10 percent, but not greater, for limitation of left knee flexion (rated as chondromalacia patellae, left knee) is granted, subject to the law and regulations governing the payment of monetary benefits.


Entitlement to an initial disability rating in excess of 10 percent for limitation of right knee flexion (rated as chondromalacia patellae, right knee) is denied.

Entitlement to an initial disability rating in excess of 10 percent for limitation of left knee flexion (rated as chondromalacia patellae, left knee) is denied. 

From February 11, 2013, to January 13, 2016, entitlement to a disability rating of 20 percent, but no greater, for limitation of right knee extension is granted, subject to the law and regulations governing the payment of monetary benefits.

From January 14, 2016, entitlement to a compensable rating for limitation of right knee extension is denied.

From February 12, 2013, entitlement to a compensable disability rating for limitation of left knee extension is denied.

From December 29, 2011, to February 10, 2013, entitlement to an initial disability rating in excess of 0 percent for limitation of right knee extension is denied.

Entitlement to an initial disability rating in excess of 0 percent for limitation of left knee extension is denied.

From February 16, 2010 to February 10, 2013, entitlement to an initial disability rating of 20 percent for right knee meniscal tear with osteoarthritis is granted, subject to the law and regulations governing the payment of monetary benefits.

From February 16, 2010, to February 10, 2013, entitlement to an initial disability rating of 20 percent for left knee meniscal tear with osteoarthritis is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 20 percent for right knee meniscal tear with osteoarthritis is denied.

Entitlement to an initial disability rating in excess of 20 percent for left knee meniscal tear with osteoarthritis is denied.

After July 26, 2013, entitlement to a TDIU is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


